Citation Nr: 0824016	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-16 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an effective date prior to August 19, 1998 
for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2006 decisions by the 
agency of original jurisdiction (AOJ).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge, sitting at the RO, on May 21, 2008.  In a 
written submission, dated May 17, 2008, he moved to have the 
hearing rescheduled.  He pointed out that his current 
representative, the Marine Corps League, was not able to 
represent him at the hearing, and that VA had failed to 
provide him a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) for purposes of 
appointing another representative.  He asked that the hearing 
be "continued" until such time as an appropriate veterans 
service organization (VSO) could be appointed and given an 
opportunity to review the claims file.

The veteran's motion was granted on June 26, 2008.  See 
38 C.F.R. § 20.704 (2007).  A remand is required in order to 
comply with his request.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Provide the veteran a VA Form 21-22 so 
that he can appoint a new representative, if 
he so desires.  Allow him a reasonable 
opportunity to complete and return the form.

2.  Thereafter, schedule the veteran for a 
hearing at the RO, to be held before a 
Veterans Law Judge of the Board.  Afford the 
veteran's representative an opportunity to 
review the claims file in preparation for 
the hearing.

After the veteran has been given an opportunity to appoint a 
new representative, and to appear at a Board hearing, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

